       Case 1:15-cv-05871-KPF Document 194 Filed 09/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x    No. 15-CV-05871 (KPF)
KELLY PRICE,
                                                                      MOTION TO
                          Plaintiff,
                                                                      WITHDRAW AS
        - against -                                                   COUNSEL
THE CITY OF NEW YORK, ROSE PIERRE-

                                                                     MEMO ENDORSED
LOUIS, in her individual and official capacity,
SELVENA BROOKS, in her individual and
official capacity, INSPECTOR OLUFUNMILO
F. OBE, in her individual and official capacity,
DECTECTIVE LINDA SIMMONS, in her
individual and official capacity, OFFICER JOHN
STAINES, in his individual and official capacity,
OFFICER ISELAINE GUICHARDO
HERMENE GILDO CRUZ, in her individual and
official capacity, LT. NICHOLAS CORRADO, in
his individual and official capacity;
LIEUTENANT RAYMOND DEJESUS, in his
individual and official capacity; OFFICER
EMMET, in his individual and official capacity;
SERGEANT SHEVITZ, in his individual and
official capacity; MTA OFFICER STEPHEN
MEARS, in his individual and official capacity;
MTA OFFICER ALISON SCHMITT, in her
individual and official capacity,
                           Defendants.
---------------------------------------------------------------- x

        PLEASE TAKE NOTICE that upon the accompanying Declaration of Jason

Douglas Barnes, the undersigned moves this Court for an order pursuant to Local Rule 1.4

granting leave to withdraw as counsel for the Defendant MTA Officers Stephen Mears and

Alison Schmitt and further requests that the Clerk terminate the undersigned from the

docket for this case.

Dated: New York, New York                                     Respectfully submitted,
       September 3, 2021
                                                              METROPOLITAN
                                                              TRANSPORTATION AUTHORITY
                                                              2 Broadway, 4th Floor
      Case 1:15-cv-05871-KPF Document 194 Filed 09/07/21 Page 2 of 4




                                          New York, New York 10004

                                          By:
                                                Jason Douglas Barnes
                                                Assistant Associate Counsel
                                                jabarnes@mtahq.org
                                                212-878-7215
                                                212-878-7398 (fax)

TO:    All Parties VIA ECF




                                   -2-
          Case 1:15-cv-05871-KPF Document 194 Filed 09/07/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x   No. 15-CV-05871 (KPF)
KELLY PRICE,
                                                                          DECLARATION IN
                          Plaintiff,
                                                                          SUPPORT OF MOTION TO
        - against -                                                       WITHDRAW AS COUNSEL
THE CITY OF NEW YORK, ROSE PIERRE-LOUIS,
in her individual and official capacity, SELVENA
BROOKS, in her individual and official capacity,
INSPECTOR OLUFUNMILO F. OBE, in her
individual and official capacity, DECTECTIVE LINDA
SIMMONS, in her individual and official capacity,
OFFICER JOHN STAINES, in his individual and
official capacity, OFFICER ISELAINE GUICHARDO
HERMENE GILDO CRUZ, in her individual and
official capacity, LT. NICHOLAS CORRADO, in his
individual and official capacity; LIEUTENANT
RAYMOND DEJESUS, in his individual and official
capacity; OFFICER EMMET, in his individual and
official capacity; SERGEANT SHEVITZ, in his
individual and official capacity; MTA OFFICER
STEPHEN MEARS, in his individual and official
capacity; MTA OFFICER ALISON SCHMITT, in her
individual and official capacity,
                          Defendants.
----------------------------------------------------------------------x
         I declare under penalty of perjury under the laws of the United States of America, pursuant

to 28 U.S.C. Section 1746, that the foregoing is true and correct.

1.      I am an Assistant Associate Counsel at the Metropolitan Transportation Authority

        (“MTA”), and I have appeared on behalf of Defendant MTA Officers Stephen Mears and

        Alison Schmitt (“MTA Defendants”) in this action.

2.      The MTA has provided representation for the MTA Defendants in this action pursuant to

        their Collective Bargaining Agreement (“CBA”) with the MTA. To that end, the MTA

        has retained Steve S. Efron and Renee Lucille Cyr, who have already appeared on the
       Case 1:15-cv-05871-KPF Document 194 Filed 09/07/21 Page 4 of 4



      MTA Defendants’ behalf. The MTA Defendants are aware that different attorneys now

      represent them. The MTA has also reassigned internal oversight of this matter to other

      capable personnel.

3.    The posture of this action is that discovery is not yet complete.

4.    It is therefore not expected that my withdrawal as counsel will cause any disruption in

      this matter, and I respectfully request that the Court grant leave for me to withdraw as

      counsel in this action and direct the Clerk to terminate me from the docket.

Dated: New York, New York
       September 3, 2021


                                                      Jason Douglas Barnes




Application GRANTED.

The Clerk of Court is directed to terminate Mr. Barnes from the
docket. The Clerk of Court is further directed to terminate
the motion at docket entry 193.



Dated:     September 7, 2021                        SO ORDERED.
           New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE




                                              -2-
